Title: From George Washington to Alexander Steel, 25 May 1786
From: Washington, George
To: Steel, Alexander



Sir,
Mount Vernon 25th May 1786.

As I have no information of Doctr Shiell’s death, nor any connexion with his family or affairs; I return the letter which you sent me for him (and which came to hand last night only) unopened. The Doctr married a lady of Newtown in Pennsylvania—a Miss Harris, and had connexions, I believe, in trade with some gentn in the City of Philada, but with whom they were formed, I am unable to inform you.
Altho’ I have no doubt but that the Account, rendered by you of your services & sufferings, is literally true; yet as they did not happen to fall within my own knowledge, there would be an impropriety in my certifying them. Indeed it has always been a maxim with me, to grant Certificates to no Officers in a subordinate character, who did not apply thro’ the Colonel & genl officer under whom they had served; or from the head of the department in which they had acted if in the staff; the presumption being, tho’ the fact in some instances might be otherwise, that I could only be acquainted with their characters & conduct thro’ one or the other of these channels.
Congress have not, I believe, made provision for losses of property sustained in the course of the War, instances of which are without number; but for invalids & those who have been disabled they have, I believe, where the regular modes pointed out by their resolves, have been pursued, made allowances—but what, or how to come at them, I am unable to inform you, as this business never went thro’ my hands. I am Sir, &c.

G: Washington

